DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 and 10-18 are rejected on the ground of nonstatutory double patenting as being unpatentable respectively over claims 1-3, 6, 8-11, 4-5, 1, and 12-17 of U.S. Patent No. 10,553,696. That is, e.g. matching serially, claim 1 under examination is unpatentable over reference claim 1; claim 4 under examination is unpatentable over reference claim 6; claim 8 under examination is unpatentable over reference claim 11; claim 13 under examination is unpatentable over reference claim 12; etc.  Although the claims at issue are not identical, they are not patentably distinct from each other because each and every limitation of the claims under examination are recited by the respective reference claims.  As example matching limitations, claim 1 under examination recites, “recessing sacrificial layers relative to the channel layers, in a stack of vertically aligned, alternating sacrificial layers and channel layers, to form first recesses”, which maps to reference claim 1 language, “…a stack of vertically aligned, alternating layers comprising sacrificial layers and channel layers; recessing the sacrificial layers relative to the channel layers to form recesses…”  The reference claim language, while not identical, clearly provides the same scope for each matching phrase, and each reference claim as a whole is narrower in scope (not broader) than the claims under examination.

Allowable Subject Matter
Claims 1-18 would be allowable if the double patenting rejections are appropriately overcome.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 1, the prior art neither discloses nor suggests in the context of the claim the limitations, “…depositing a dual-layer dielectric that includes a first dielectric material formed conformally on surfaces of the first recesses and a second dielectric material filling a remainder of the first recesses; recessing the first dielectric material relative to the second dielectric material to form second recesses; depositing additional second dielectric material to fill the second recesses;  (and) etching away the second dielectric material and the additional second dielectric material to create air gaps...”  These process steps are illustrated in Instant Application Figs. 4-7 & 11.  Referring to the rejection and associated prior art of parent application 15/819,708 claim 1 in the Official Correspondence mailed 5/31/2019, neither Tak (US PGPub 2017/0110554), see Figs. 15-16 & 29-30, nor Wood (US PGPub 2017/0194430), see Figs. 5C-F & 9A-B, discloses “recessing the first dielectric material relative to the second dielectric material to form recesses; (and) depositing additional second dielectric material to fill the recesses.”  The Examiner notes regarding “a second dielectric material” and “additional second dielectric material,” in light of Instant Application Figs. 5 & 7 and para. [0036], [0039] & [0048], “the second dielectric material” defines a same material type (e.g. silicon dioxide, as recited in depending claim 2 and cited in the above paragraphs), while the separate recitations provide distinct depositions of the same material.
Claims 2-12 are allowable as ultimately depending from claim 1.
Regarding claim 13, the prior art neither discloses nor suggests in the context of the claim the limitations, “…forming outer spacers using a first dielectric material that pinches off to form air gaps within the outer spacers; and forming inner spacers between the channel layers that each include a recessed layer of second dielectric material and an air gap, wherein forming the outer spacers also pinches off to form the air gap in each inner spacer.”  These process steps are illustrated in Instant Application Figs. 11-12 and para. [0048-0049], wherein removal of material 806 provides that the air gaps are amenable to subsequent filling by material 1202.  The bolded limitation, to have any reasonable meaning, requires that the pinching off of the outer spacers contributes materially to the formation of the air gaps in each inner spacer.  Referring to the rejection and associated prior art of parent application 15/819,708 claim 11 in the Official Correspondence mailed 5/31/2019, Tak (US PGPub 2017/0110554), see e.g. Fig. 16B, forms fully enclosed inner spacer air gaps before formation of source and drain contacts contrary to claim 11.  In Wood (US PGPub 2017/0194430), see Figs. 9C & 11D, it is unclear if the inner spacer air gaps are fully enclosed subsequent to the formation of the source and drain regions.  Prior art Frougier (US PGPub 2018/0331232) in Figs. 8-9 presents an analogous source/drain/inner air gap formations but makes clear in para. [0023] that the source/drain (40) fully seals the air gaps and subsequent outer spacer 46 cannot fill them.  Prior art Cheng’207 (US PGPub 2017/0141207), see Figs. 6-8 and 15-16,  provides a method of forming an air gap outer spacer (240 in dielectric 220) in a nanowire device, wherein the outer spacer is formed after formation of the source/drain regions and contacts (202 & 203).  In so doing, the previously formed inner spacers (231) are exposed; however, these are solid dielectric inner spacers (para. [0070-0071]) and are not removed when the gate spacer (401) is removed before forming the outer air gap spacers.  One would be motivated to use the air gap inner spacers with the conformal liner of Wood in place of the solid spacer of Cheng’207 to reduce the dielectric constant; but even so doing, the liner of Wood would fully seal the air gap in the inner spacer when forming the outer spacer.  Therefore, under no combination of the prior art is the limitation met “wherein forming the outer spacers also pinches off to form the air gap in each inner spacer” in the context of “inner spacers between the channel layers that each include a recessed layer of second dielectric material and an air gap.”
Claims 14-18 are allowable as ultimately depending from claim 13.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed 3/11/2022 have been fully considered.
The Applicant notes on page 7 of the remarks with regard to the double patenting rejections that, “As a formal matter, Applicant notes that the Examiner’s statement of the rejection is not clear, as is not apparent which claims of the “696 patent are relied upon. Because the present response addresses this rejection without reference to the particular claims of the °696 reference, Applicant believes that this point is not material to the allowance of the application. However, clarification is respectfully requested.  Applicant recognizes that a properly executed terminal disclaimer under 37 CPR $1.321 will be sufficient to overcome this rejection. Thus, although Applicant disagrees with the rejection, Applicant will be submitting an e-terminal disclaimer concurrently herewith. Thus, although Applicant disagrees with the rejection, Applicant has filed a terminal disclaimer herewith. It is believed that this terminal disclaimer fully resolves any remaining double patenting concerns.  Reconsideration of the rejection is respectfully requested.”
The Examiner notes Applicant’s request for clarity and has endeavored to provide further explanation above, viz. that the claims under examination and the reference claims are listed serially as a 1-to-1 mapping.  The Examiner has provided an example of how the narrower reference claims are mapped by phrases to the nearly identical phrases of the claims under examination.  The double patenting rejections are maintained, as contra Applicant’s asserted intention no terminal disclaimer has been submitted, and which is the only issue gating allowance.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HATZILAMBROU whose telephone number is (571)270-7246. The examiner can normally be reached 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew C Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Mark Hatzilambrou
/M.H/Examiner, Art Unit 2891      

/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891